Citation Nr: 1736956	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-26 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable evaluation for asbestosis pleural disease.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

At the November 2016 Board hearing before the undersigned Veterans Law Judge, the Veteran expressed his desire to withdraw his appeal.  A transcript of the proceeding has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In November 2016, before the Board promulgated a decision, the appellant testified at the Board hearing that he wished to withdraw from appellate review his claim of entitlement to a compensable evaluation for asbestosis pleural disease.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the appeal of entitlement to a compensable evaluation for asbestosis pleural disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the appellant's claim of entitlement to a compensable evaluation for asbestosis pleural disease, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In November 2016, before the Board promulgated a decision in this matter, the appellant testified at the Board hearing that he wished to withdraw his appeal involving entitlement to a compensable evaluation for asbestosis pleural disease.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the appellant's claim, and it must therefore be dismissed.


ORDER

The appeal of entitlement to a compensable evaluation for asbestosis pleural disease is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


